             Case 3:19-cv-01332 Document 1 Filed 08/29/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,             :
                                      :
                 Plaintiff,           :
                                      :
              v.                      :                     Civil No.
                                      :
$6,622.00 IN UNITED STATES CURRENCY,  :
$25,057.00 IN UNITED STATES CURRENCY, :
SEVENTEEN PIECES OF JEWELRY VALUED :
AT $12,641.00,                        :
                                      :
               Defendants             :
                                      :
[CLAIMANT: JOSELYN BONILLA]           :                     August 29, 2019


                          VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John H.

Durham, United States Attorney for the District of Connecticut, and David C. Nelson, Assistant

United States Attorney, and respectfully states that:

       1.   This is a civil action in rem brought to enforce the provision of 21 U.S.C. §

881(a)(6), which provides for the forfeiture of proceeds traceable to the exchange of controlled

substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

       2.   This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.   The Defendants are $6,622.00 in United States Currency, $25,057.00 in United

States Currency, and Seventeen Pieces of Jewelry valued at $12,641.00 (“Defendant Assets”).

       4.   The Defendant Assets are located within the jurisdiction of this Court.

       5.   On June 3, 2019, Joselyn Bonilla submitted an administrative claim of ownership to



                                                 1
             Case 3:19-cv-01332 Document 1 Filed 08/29/19 Page 2 of 5




the Defendant Assets.

                                  Background of Investigation

       6.      Early in 2019, law enforcement began an investigation of a heroin and cocaine

drug trafficking organization (“DTO”) based out of Waterbury, Connecticut led by an individual

named Keith Jordan (“Jordan”).


       7.       Numerous court authorized Title III intercepts of Jordan’s telephone, and

surveilled narcotics transactions, determined that an individual named Juan Carlos Fabal-

Gonzalez (“Fabal-Gonzalez”), the boyfriend and roommate of Claimant Joselyn Bonilla

(“Bonilla”) was a major narcotics distributor and co-conspirator to the Jordan DTO.


       8.     On March 20, 2019, law enforcement executed federal arrest, search and seizure

warrants on 29 members of the DTO including the residence of Fabal Gonzalez and Bonilla at

273 Oak Street, Waterbury, CT.


       9.     Incident to his arrest and the search of Fabal Gonzalez’s residence, law

enforcement located one loaded handgun in his bedroom, $6,622.00 in United States Currency

and 17 pieces of jewelry valued at $12,641.00 in the bedroom nightstand. Law enforcement later

discovered $25,057.00 located in a dresser to the left side of the bed. Law enforcement also

seized a cash counting machine and a large roll of plastic wrap commonly used by narcotics

traffickers to wrap large quantities of drugs and/or currency.


       10.      After the arrest of Fabal Gonzalez and subsequent search of 273 Oak Street,

where Bonilla was present, she was questioned by law enforcement. Bonilla told law

enforcement that the currency that was seized was hers from a bodega that she operates in



                                                 2
             Case 3:19-cv-01332 Document 1 Filed 08/29/19 Page 3 of 5




Waterbury. The currency seized by law enforcement did not appear to them to be consistent

with that of currency handled through a cash register as it was loosely thrown into bags, in

various, assorted denominations, and disorganized.

       11.      Based on the above information, it is believed that $6,622.00 in United States

Currency, $25,057.00 in United States Currency, and Seventeen Pieces of Jewelry valued at

$12,641.00 constitute proceeds from the illegal sale and distribution of narcotics and are therefore

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

       12.    The Defendant Assets represents proceeds traceable to the exchange of controlled

substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq., and are,

therefore, subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem be

issued for $6,622.00 in United States Currency, $25,057.00 in United States Currency, and

Seventeen Pieces of Jewelry valued at $12,641.00; that due notice be given to all parties to

appear and show cause why the forfeiture should not be decreed; that judgment be entered

declaring the property to be condemned and forfeited to the United States of America for

disposition according to law; and that the United States of America be granted such other relief

as this Court may deem just and proper, together with the costs and disbursements of this action.


                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                       /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     CHIEF, CIVIL DIVISION
                                                     ASSISTANT U. S. ATTORNEY


                                                 3
Case 3:19-cv-01332 Document 1 Filed 08/29/19 Page 4 of 5




                               /s/ David C. Nelson
                               DAVID C. NELSON
                               ASSISTANT U.S. ATTORNEY
                               FEDERAL BAR NO. ct25640
                               157 CHURCH STREET, 25TH FLOOR
                               NEW HAVEN, CT 06510
                               (203) 821-3700
                               (203) 773-5373 (fax)
                               David.C.Nelson@usdoj.gov




                           4
              Case 3:19-cv-01332 Document 1 Filed 08/29/19 Page 5 of 5



                                         DECLARATION

       I am a Task Force Officer for the United States Drug Enforcement Administration, and

the agent assigned the responsibility for this case.

       I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 29th day of August, 2019.




                                        /s/ Michael Paleski
                                       MICHAEL PALESKI
                                       TASK FORCE OFFICER
                                       U.S. DRUG ENFORCEMENT ADMINISTRATION
